Citation Nr: 1048471	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-29 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia (CLL).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2007 and September 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.    

In February 2009 correspondence the Veteran indicated that he 
wished to testify before the RO at a Decision Review Officer 
(DRO) hearing.  In June 2009 correspondence he withdrew this 
hearing request.  


FINDING OF FACT

The preponderance of the medical evidence does not link the 
Veteran's current CLL with his military service.


CONCLUSION OF LAW

Service connection for CLL is not established.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309(e), 3.311 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his currently 
diagnosed CLL is are related to his service with the United 
States Army from February 1968 to January 1970.  Specifically, 
the Veteran contends that he was exposed to harmful chemicals 
while stationed in Germany from June 1968 to January 1970 and 
argues that his currently diagnosed CLL is the result of this 
exposure.  Although he did not expressly claim entitlement based 
on exposure to radiation, the RO considered the claim on that 
basis also.    


Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f).  VA regulations provide that, if a veteran was exposed 
to an herbicide agent during active service, presumptive service 
connection is warranted for CLL.  38 C.F.R. § 3.309(e).  CLL is 
not a radiogenic disease according to 38 C.F.R. § 3.311.

Factual Background

The Veteran's service treatment records are negative for CLL.  
Significantly, the Veteran's October 1969 separation examination 
and Report of Medical History are negative for any indications of 
CLL.  Service personnel records confirm that the Veteran was 
stationed in Germany from June 1968 to January 1970.    

The first indication of CLL in the claims file is an April 2007 
VA outpatient treatment report which shows an impression of 
"likely CLL."  Subsequent VA treatment records dated in August 
2007 show a confirmed diagnosis of CLL.  

The Veteran submitted a claim for service connection for CLL in 
May 2007.  In a statement dated in August 2007, the Veteran 
reported that he was exposed to chemicals stored at Dexheim 
(Anderson Barracks) Finthen while stationed with the 12th 
Engineer Battalion, 8th Infantry Division in West Germany from 
June 1968 to January 1970.  

In an April 2008 response from the Department of the Army, Office 
of the Surgeon General, to the Veteran's request for information 
to determine what chemicals or hazardous materials were under the 
responsibility of the Veteran's unit while he was stationed in 
Germany, it was noted that after an extensive search, only three 
relevant reports were found regarding the mission of the 12th 
Engineer Battalion during the time period reported by the 
Veteran.  Those reports were described as follows:  a. One report 
from 1969 of the Dexheim sewage treatment plant documents that 
hazardous materials and waste existed at this facility during 
that time;  b.  One report from 1971 of the Dexheim sewage 
treatment plant again documents that hazardous materials and 
waste existed at this facility during that time; and  c.  A 1976 
report further documents that hazardous materials were stored and 
disposed of at this facility.  Materials referenced in this 
report included battery acid, DS2 (a liquid solution used to 
decontaminate military equipment), petroleum, oil, and lubricant 
products.  This report states that "both the disposal of battery 
acid and the storage of D2 at this installation adversely affect 
the environment.  Both of these operations serve to pollute the 
soil and may, with time, pollute the ground water supply in the 
area."  The responder further noted that the records state only 
that hazardous materials were present at Dexheim at the time; 
they do not indicate whether soldiers were exposed to them. 

In connection with this claim, the Veteran submitted Internet 
articles describing the various health effects associated with 
exposure to harmful chemicals.  Specifically, an undated article 
described the harmful effects of DS2 which is suspected of 
causing birth defects.  Added to the record after the statement 
of the case was issued is a June 2009 article that indicated that 
several blood cancers, including CLL, are associated with 
exposure to chemical and biological agents from the Vietnam and 
two Gulf Wars.  

The Veteran also submitted two statements from his treating 
physicians wherein the treating physicians related the Veteran's 
current CLL to the claimed exposure to hazardous materials during 
the Veteran's military service.  An August 2008 VA Hematology 
Oncology Clinic note from Dr. K.N.C. cites the Veteran's report 
of hazardous chemical exposure during military service and 
contains an opinion that the Veteran's "CLL is just as likely as 
not [secondary] to war exposure."  In an August 2008 statement, 
Dr. M.M (the Veteran's private physician, noted to have a sub-
specialty of Board of Medical Oncology), wrote "I concur with 
the physician at the VA Medical Center, [Dr. K.N.C.], that the 
[CLL] is just as likely as not secondary to the chemical and 
radiation exposure [the Veteran] had while he was in the 
military."  

Subsequently, the claims file was reviewed by Dr. J.Y, a VA 
examiner in July 2009.  This examiner reviewed the Veteran's 
claims file and noted the diagnosis of CLL in 2007 as well as the 
possible exposure as reported in the April 2008 letter from the 
Department of the Army, Office of the Surgeon General.  The 
examiner noted that the case was also reviewed by Dr. J.D., Chief 
of Hematology-Oncology Service at the Dallas VA Medical Center.  
Dr. J.D. reviewed current medical literature and noted that the 
substances in question have not been shown to be carcinogens.  It 
was Dr. J.D.'s opinion that it was less likely than not that the 
Veteran's CLL was due to chemical exposure which occurred while 
on active duty.  Dr. J.Y. noted the August 2008 positive nexus 
opinion statements submitted by Drs. K.N.C. and M.M., but also 
noted that neither of these physicians provided any rationale for 
their opinions.  Dr. J.Y. also reviewed current medical 
literature and found that there was no support for a connection 
between the Veteran's CLL and the exposures listed in the April 
2008 correspondence.  Therefore, it was Dr. J.Y.'s opinion that 
it was less likely than not that the Veteran's CLL was secondary 
to inservice chemical/material exposure at Dexheim Sewage 
Treatment Plant.  

Analysis

In evaluating the evidence of record the Board has both the duty 
and authority to consider the credibility of and probative weight 
to be assigned to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997).  The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches. . . 
. As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the province 
of the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent to 
which they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Guiding factors in 
evaluating the probity of a medical opinion are whether the 
opinion was based on sufficient facts or data, whether the 
opinion was the product of reliable principles and methods, and 
whether the medical professional applied the principles and 
methods reliably to the facts of the case.  Most of the probative 
value of a medical opinion lies in its reasoning See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Given the evidence of record, the Board finds that service 
connection for CLL is not warranted.  First, the evidence of 
record establishes that the Veteran never served in the Republic 
of Vietnam.  Furthermore, CLL is not a radiogenic disease.  As 
such, presumptive service connection under either 38 C.F.R. § 
3.309(e) or 38 C.F.R. § 3.311 is not warranted.

While there is evidence that hazardous materials were stored at a 
facility during the time the Veteran was stationed that base in 
Germany, there is no official evidence that the Veteran was 
exposed to those materials.  Although Drs. K.N.C. and M.M. opined 
that that the Veteran's CLL was related to his exposure to 
harmful chemicals during military service (and Dr. M.M. included 
exposure to radiation), the Board assigns little probative weight 
to those opinions.  There is no indication or assertion that the 
Veteran was exposed to radiation and even assuming the Veteran 
had been exposed to the hazardous materials, neither opinion 
addressed the specifics of the reported materials or provided a 
rationale for the opinion offered.  Nieves-Rodriguez, 22 Vet. 
App. at 295.  In contrast, the July 2009 VA opinion included 
opinions from two physicians who reviewed the records and medical 
literature and concluded that there was no evidence that the 
substances in question were known carcinogens.  The examiners 
provided reasons and bases for the conclusions and pointed to 
evidence which supported the conclusions.  For these reasons, the 
Board concludes that the July 2009 VA opinion is entitled to more 
probative weight than are the private opinions. 

As for the various Internet articles submitted by the Veteran, 
the Board finds that evidence is not competent.  Treatise 
evidence is competent evidence where standing alone, it discusses 
generic relationships with a degree of certainty such that, under 
the facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. 
App. 509 (1998).

Here, these conditions are not met.  The articles do not discuss 
generic relationships with a degree of certainty such that under 
the facts of this case there is a plausible basis for finding 
that possible exposure to the chemicals cited in the August 2008 
Department of the Army response caused the Veteran's CLL.  As 
such the evidence is not competent evidence with regard to this 
case and is therefore not pertinent evidence.  For these reasons, 
the Board may proceed to adjudicate this appeal without review of 
the evidence submitted after the statement of the case in the 
first instance by the RO.  See 38 C.F.R. § 20.1304(c). 

Further, there is no evidence of a diagnosis of CLL during 
service.  The Board notes the gap of time between the Veteran's 
separation from service in 1970 and the first diagnosis of CLL in 
2007.  Such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 
1330, 1333 (Fed. Cir. 2000).  

The Veteran's claim for service connection includes his own 
assertion that his current CLL is related to military service.  
The Board does not doubt the sincerity of the Veteran's beliefs 
that his current CLL is due to his active military service.  
Nevertheless, as a lay person not trained in medicine, his 
opinion that his current disability is causally related to active 
service is not competent evidence required to establish service 
connection.  Jandreau, 492 F.3d at 1372.  Rather, medical 
evidence on this point is required.  Although this case contains 
both medical opinions supporting and negating the Veteran's 
claims, the Board finds the July 2009 VA medical examiners' 
opinions to be more probative, for reasons described above.  

In short, the Board finds that the preponderance of the evidence 
is against the claim for entitlement to service connection for 
CLL, and the appeal is denied.  As there is not an approximate 
balance of positive and negative evidence regarding the merits of 
the Veteran's claim that would give rise to a reasonable doubt in 
favor of the Veteran, the benefit-of-the-doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant substantially compliant pre-
adjudication notice by letters dated in July 2007 and October 
2007.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, obtained an adequate medical opinion as to 
the etiology of the Veteran's CLL, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for CLL is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


